OPINION — AG — (1) MEMBERSHIP ON THE PUBLIC EMPLOYEES RELATIONS BOARD, 11 O.S. 1978 Supp. 51-104 [11-51-104], CONSTITUTES HOLD PUBLIC OFFICE FOR PURPOSES OF 51 O.S. 1971 6 [51-6] (DUAL OFFICE HOLDING) WHICH PROHIBITS DUAL OFFICE HOLDING. (2) A PERSON MAY NOT LEGALLY SERVE AS A MEMBER OF THE PUBLIC EMPLOYEES RELATIONS BOARD AND HOLD A POSITION OF CITY COUNCILMAN. (3) WHERE A CITY COUNCILMAN IS APPOINTED TO THE PUBLIC EMPLOYEES RELATIONS BOARD, THE OFFICE OF CITY COUNCILMAN IS AUTOMATICALLY VACATED UPON SAID COUNCILMAN ASSUMING THE DUTIES AS A MEMBER OF THE BOARD. (CITIES AND TOWNS, MUNICIPALITIES, OFFICERS) CITE: OPINION NO. 73-114, OPINION NO. 75-171, OPINION NO. 80-100, OPINION NO. 81-064 (PATRICIA D. DEMPS) ** SEE OPINION NO. 90-540 (1990) ** SEE OPINION NO. 91-572 (1991) ** SEE OPINION NO. 92-568 (1992)